Motion Granted; Appeal Dismissed and Memorandum Opinion filed
September 16, 2014.




                                      In The

                     Fourteenth Court of Appeals

                              NO. 14-14-00636-CR


                   KEVIN DWAYNE HAWKINS, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

                   On Appeal from the 405TH District Court
                          Galveston County, Texas
                      Trial Court Cause No. 13CR2582


                 MEMORANDUM                      OPINION

      A written request to withdraw the notice of appeal in this case, signed by
appellant, has been filed with this Court. See Tex. R. App. P. 42.2. Because this
Court has not delivered an opinion, we grant appellant's request.
      Accordingly, we order the appeal dismissed. We direct the Clerk of the
Court to issue the mandate of the Court immediately.



                                                   PER CURIAM



Panel consists of Chief Justice Frost and Justices Christopher and Busby.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2